Digitally signed by
                                                                         Reporter of
                                                                         Decisions

                           Illinois Official Reports                     Reason: I attest to
                                                                         the accuracy and
                                                                         integrity of this
                                                                         document
                                   Appellate Court                       Date: 2020.06.03
                                                                         20:08:28 -05'00'




                      People v. Nicolosi, 2019 IL App (3d) 180642



Appellate Court        THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant,
Caption                v. DAVID J. NICOLOSI, Defendant-Appellee.



District & No.         Third District
                       No. 3-18-0642



Rule 23 order filed    September 6, 2019
Motion to
publish allowed        September 27, 2019
Opinion filed          September 27, 2019



Decision Under         Appeal from the Circuit Court of Will County, No. 17-DT-969; the
Review                 Hon. Carmen J. Goodman, Judge, presiding.



Judgment               Reversed and remanded.


Counsel on             James W. Glasgow, State’s Attorney, of Joliet (Patrick Delfino,
Appeal                 Thomas D. Arado, and Chelsea E. Kasten, of State’s Attorneys
                       Appellate Prosecutor’s Office, of counsel), for the People.

                       No brief filed for appellee.
     Panel                    JUSTICE O’BRIEN delivered the judgment of the court, with opinion.
                              Presiding Justice Schmidt and Justice Carter concurred in the
                              judgment and opinion.



                                              OPINION

¶1       The State appeals an order granting defendant David J. Nicolosi’s motion to quash arrest
      and suppress evidence. We reverse and remand.

¶2                                        I. BACKGROUND
¶3        The State charged defendant with driving under the influence of alcohol (DUI) (625 ILCS
      5/11-501(a)(2) (West 2016)). Defendant filed a motion to quash arrest and suppress evidence.
¶4        At the hearing on defendant’s motion, Lockport police officer Kevin Brauch testified. On
      October 23, 2016, Brauch observed a vehicle driven by defendant in the Mine Grove School
      parking lot attempting a three-point turn. Brauch explained, “it was more turns than that but
      kept hitting the curb and having difficulty navigating itself back out the—to exit out the
      entrance.” Although Brauch did not believe any traffic violations occurred, he drove his squad
      car into the parking lot to check on the welfare of defendant.
¶5        When Brauch parked his squad car next to defendant’s vehicle, defendant had completed
      the turnaround. The two vehicles were positioned alongside one another, and defendant rolled
      down his window. Brauch asked defendant if everything was “okay.” Defendant stated that he
      was trying to get to his friend’s house but was having problems with his global positioning
      system (GPS) navigation. Brauch then noticed that defendant’s eyes were glassy and red, his
      speech was slurred, and defendant was slow or hesitant to answer Brauch’s questions. Brauch
      could also smell the odor of an alcoholic beverage coming from defendant’s vehicle. Brauch
      asked defendant if he had been drinking alcohol, and defendant responded that he had
      consumed two beers.
¶6        Brauch then reversed his squad car and blocked defendant’s vehicle from leaving the area.
      Brauch activated his dash cam video recorder and recorded his interaction with defendant.
      Brauch then performed field sobriety tests. First, Brauch performed an alphabet test and a
      finger dexterity test while defendant was still seated in his vehicle. After these tests, Brauch
      performed a horizontal gaze nystagmus (HGN) test by asking defendant to follow Brauch’s
      pen without moving his head. While performing this test, Brauch noticed that defendant’s eyes
      lacked smooth pursuit. Defendant also could not look at the pen for a short time then look
      straight ahead.
¶7        Next, Brauch asked defendant to exit his vehicle and again asked if defendant had
      consumed alcoholic beverages. Defendant said that he had consumed a couple of beers. Brauch
      then conducted another HGN test and noticed defendant moved his head during the test rather
      than only following the pen with his eyes. Brauch also stated that defendant swayed from side
      to side. Brauch asked defendant to perform a walk-and-turn test. Brauch demonstrated how to
      perform the test. During the test, defendant failed to follow some of Brauch’s instructions.
      Defendant had difficulty keeping his heel and toes together as he walked. When defendant was


                                                 -2-
       asked to turn, he did an “about-face rather than the pivot steps” that Brauch had demonstrated.
       Defendant also had to take an extra step to rebalance himself. On the return walk, defendant
       missed several heel to toe steps by more than six inches and appeared to walk normally at the
       end rather than attempting heel to toe steps.
¶8         Brauch next asked defendant to perform the one-legged stand test. During the test,
       defendant had to put his foot down to balance himself, and defendant also had to restart the
       counting test when he counted out of order despite being instructed to continue counting where
       defendant had left off. Defendant also stopped the test before Brauch instructed him to do so.
¶9         Following the field sobriety tests, Brauch asked defendant to perform a preliminary breath
       test (PBT), which defendant declined. At that point, Brauch arrested defendant. The video
       recording of the time Brauch blocked defendant’s vehicle and began performing field sobriety
       tests was played for the court during Brauch’s testimony.
¶ 10       Following the evidence, the court found that Brauch was justified in initially approaching
       defendant to check his welfare after observing defendant struggling to perform a turnaround.
       The court found defendant’s explanation that he was lost and having trouble with his GPS
       navigation to be reasonable. The court then commented on the video recording of defendant
       performing the field sobriety tests. The court found defendant’s speech “very clear” and
       defendant’s balance to be “excellent.” The court also commented that the surface of the area
       defendant performed the field sobriety tests was “cracked and looked a little uneven.” The
       court also noted that “[Brauch] indicated that the defendant stumbled or was swaying. I don’t
       see that. He did put his leg down. I saw he had perfect balance.” The court continued:
                   “So I look now because the Fourth Amendment does trigger in this case with
               unreasonable searches and seizures at the point he blocked his vehicle after the
               defendant made a turn and he saw everything was okay. *** And we saw no tape of
               any kind of this curb, this erratic driving, we see none of that, what alludes to erratic
               driving. Had it been some type of erratic driving, it would seem to me that the officer
               would have at least, not to mention this is a parking lot, officer had to—which becomes
               an issue in and of itself, that was not raised but it is a parking lot of a school, it was not
               raised.
                   So now we look to determine whether or not he had probable cause and reason to
               believe that the defendant was under the influence of alcohol. There is a litany of factors
               we can look at. The smell of alcohol clearly not enough. Red and bloodshot eyes,
               clearly not enough. Non-standardized tests are given often. That is not unusual. The
               PBT shows consciousness of guilt. He was cooperative up until that point. I saw that
               he did very well. It doesn’t seem like he was touching heel to toe. I think the officer
               was credible when it came to that point but it is just not enough here under the law.”
¶ 11       Ultimately, the court granted defendant’s motion to quash arrest and suppress evidence.
       The court clarified that all evidence after Brauch blocked defendant’s vehicle would be
       suppressed.




                                                     -3-
¶ 12                                          II. ANALYSIS
¶ 13       On appeal, the State contends that the court erred by granting defendant’s motion to quash
       arrest and suppress evidence. 1 Specifically, the State contends that the court erred in finding
       that (1) the officer lacked a reasonable articulable suspicion to detain defendant for further
       questioning and field sobriety tests and (2) the officer lacked probable cause to arrest defendant
       after performing the field sobriety tests. We discuss each argument in turn.
¶ 14       A circuit court’s ruling on a motion to quash arrest usually involves assessing the
       credibility of witnesses and making a determination of the facts. People v. Wright, 183 Ill. 2d
16, 21 (1998). A ruling in these circumstances should not be disturbed unless it was manifestly
       erroneous. Id. However, a ruling should be reviewed de novo “[w]hen neither the facts nor the
       credibility of the witnesses is questioned.” People v. Foskey, 136 Ill. 2d 66, 76 (1990). We
       discuss the State’s arguments in turn.

¶ 15                                     A. Defendant’s Detention
¶ 16       At the outset, we note that the court appears to have applied the incorrect standard when
       considering whether Officer Brauch lacked a reasonable articulable suspicion to detain
       defendant. The court stated that Brauch lacked probable cause to block defendant’s vehicle and
       administer field sobriety tests. However, in a DUI case, if an officer has a reasonable suspicion
       based on specific and articulable facts that a driver is under the influence of alcohol, field
       sobriety tests which “do not involve long delay or unreasonable intrusion, although searches
       under the fourth amendment, may be justified.” State v. Superior Court, 718 P.2d 171, 176
       (Ariz. 1986); see generally People v. Easley, 288 Ill. App. 3d 487, 491 (1997). Therefore, the
       appropriate standard to apply on this issue is whether Brauch had a reasonable articulable
       suspicion that defendant was driving under the influence of alcohol.
¶ 17       Applying the above standard, we find that the facts known to Brauch at the time he blocked
       defendant’s vehicle gave rise to a reasonable suspicion that defendant was driving under the
       influence. Brauch observed defendant driving his vehicle and having difficulty performing a
       turnaround. Brauch testified that he observed defendant’s vehicle collide with the curb several
       times during the process. When Brauch approached defendant’s vehicle, he noticed the odor
       of an alcoholic beverage emanating from defendant’s vehicle. Brauch also testified that he
       observed defendant’s eyes were glassy and red. Defendant also admitted to consuming alcohol.
       Based on these circumstances, we find that it was proper for Brauch to detain defendant and
       perform field sobriety tests. Therefore, the court erred when it suppressed the evidence of
       defendant’s field sobriety testing. Our inquiry, however, does not end here.

¶ 18                                      B. Defendant’s Arrest
¶ 19       Next, the State argues the court erred in finding that Brauch lacked probable cause to arrest
       defendant following the field sobriety tests. “Probable cause to arrest exists when the facts
       known to the officer at the time of the arrest are sufficient to lead a reasonably cautious person
       to believe that the arrestee has committed a crime.” People v. Wear, 229 Ill. 2d 545, 563-64
       (2008). Such a determination must be based upon the totality of the circumstances. Id. at 564.
       Probable cause must rise to a level higher than mere suspicion. E.g., People v. Boomer, 325


          1
           Defendant did not file a responding brief on appeal.

                                                     -4-
       Ill. App. 3d 206, 209 (2001). It must also rise to a level higher than “reasonable, articulable
       suspicion,” the lesser standard required to justify an investigatory stop, rather than a full arrest.
       E.g., Illinois v. Wardlow, 528 U.S. 119, 123 (2000).
¶ 20        Based on the totality of the circumstances, we find that the circuit court erred when it held
       that Brauch lacked probable cause to arrest defendant. In making its determination, the court
       correctly noted that defendant smelled of an alcoholic beverage, had red and glassy eyes, and
       refused to perform a PBT. The court proceeded to consider these factors independently when
       it determined that Brauch lacked probable cause. While it may be true that any one of these
       factors taken in isolation may be insufficient to justify defendant’s arrest, when viewed
       cumulatively along with the other observations of the officer, they do support a finding of
       probable cause. Although, the court found that defendant performed well on the field sobriety
       tests, the dash cam recording of the tests shows that defendant repeatedly failed to follow
       Brauch’s instructions. First, while performing the alphabet test, defendant had to repeat the test
       after his failed first attempt. During the second attempt, defendant jumbled several letters.
       Brauch had defendant perform the finger dexterity test twice. The first attempt defendant asked
       for instruction on how to perform the test. During the second attempt, defendant failed to
       follow instructions and jumbled the numbers as he was counting down from four.
¶ 21        The recording also shows that defendant failed to follow instruction and complete the walk-
       and-turn and one-legged stand tests. As to the walk-and-turn test, defendant failed to follow
       the instruction to take each step heel to toe. During the turn portion, defendant did an about-
       face turn rather than a pivot step that Brauch had instructed him to perform. When defendant
       walked back to his starting position, he failed to make heel to toe steps as instructed. As to the
       one-legged stand test, defendant had to place his foot down on the first attempt to regain his
       balance. When defendant attempted to try the test again, he restarted his count instead of
       following Brauch’s instruction to continue his count from where he left off on the first attempt.
       Defendant then stopped the test before Brauch instructed him to do so. Finally, defendant
       refused to perform a PBT, showing his consciousness of guilt.
¶ 22        Regarding the portions of the tests that were not clearly shown in the video, Brauch testified
       that while he performed the HGN test defendant’s eyes lacked smooth pursuit. Defendant was
       also reminded to follow the pen with his eyes, but Brauch noticed that defendant could not
       follow the pen without stopping and looking straight ahead. When Brauch performed the HGN
       test outside defendant’s vehicle, defendant moved his head to follow the pen rather than using
       only his eyes as instructed.
¶ 23        Considering the above, along with Brauch’s initial observation of defendant repeatedly
       colliding with the curb while maneuvering his vehicle, the odor of an alcoholic beverage
       emanating from defendant, defendant’s red and glassy eyes, and defendant’s admission to
       drinking alcohol, we conclude that the officer had probable cause to place defendant under
       arrest for DUI. Therefore, we hold that the circuit court erred when it granted defendant’s
       motion to quash arrest and suppress evidence.

¶ 24                                      III. CONCLUSION
¶ 25       The judgment of the circuit court of Will County is reversed and remanded.

¶ 26       Reversed and remanded.


                                                     -5-